                  Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 1 of 20




 1                             UNITED STATES DISTRICT COURT
                                        DISTRICT OF COLUMBIA
 2

 3
     VENKATASWARA PRASA
 4   THALACHEERU
     2204 Village Dr
 5
     Avenel, NJ, 07001
                                                          Case No.:
 6

 7
                                                          COMPLAINT
 8   Plaintiff,
 9
             against
10

11

12
     UNITED STATES CITIZENSHIP AND
13   IMMIGRATION SERVICES,
     20 Massachusetts Ave NW,
14   Washington DC 20529
15

16

17                               Defendant.
18

19                                             COMPLAINT

20                                            BACKGROUND
21
             1. This case involves review under the Administrative Procedure Act of a decision of
22
                   the United States Citizenship and Immigration Services (USCIS) denying a petition
23
                   by a U.S. employer (HCL America, Inc.) to classify the plaintiff, Vekataswara Prasa
24

25                 Thalacheeru (hereinafter “Mr. Thalacheeru”), as an H-1B nonimmigrant so that it

26     COMPLAINT                                          Michael E Piston (P34568)
                                                          Attorney for the Plaintiff
                                                          Immigration Law Office of Los Angeles (Manhattan Office)
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michae@immigrationhelpla.com


                                                    -1-
           Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 2 of 20




 1           might employ him on a temporary basis in a "specialty occupation" pursuant to 8

 2           U.S.C. § 1101(a)(15)(H)(i)(B).
 3

 4
         2. § 1101(a)(15)(H)(i)(B) provides that:
 5

 6
             The term "immigrant" means every alien except an alien who is within one of the
 7           following classes of nonimmigrant aliens—
         (H) an alien (i) … (b) subject to section 212(j)(2) [8 USCS § 1182(j)(2)] who is coming
 8       temporarily to the United States to perform services … in a specialty occupation described
 9
         in section 214(i)(1) [8 USCS § 1184(i)(1)] …, who meets the requirements for the
         occupation specified in section 214(i)(2) [8 USCS § 1184(i)(2)] … and with respect to
10       whom the Secretary of Labor determines and certifies to the Attorney General that the
         intending employer has filed with the Secretary an application under section 212(n)(1) [8
11       USCS § 1182(n)(1)], …
12
         3. 8 USCS § 1184(i)(1) defines "specialty occupation" as:
13
         ... an occupation that requires--
14
         (A) theoretical and practical application of a body of highly specialized knowledge, and
15

16       (B) attainment of a bachelor's or higher degree in the specific specialty ( or its equivalent)
         as a minimum for entry into the occupation in the United States.
17
         3. "Specialty occupation" is defined at Title 8 Code of Federal Regulations (8 CFR),
18
         section 214.2(h)(4)(ii) as:
19
         ... an occupation which requires theoretical and practical application of a body of highly
20       specialized knowledge in such fields of human endeavor including, but not limited to,
         architecture, engineering, mathematics, physical sciences, social sciences, medicine and
21
         health, education, business specialties, accounting, law, theology, and the arts, and which
22       requires the attainment of a bachelor's degree or higher in a specific specialty, or its
         equivalent, as a minimum for entry into the occupation in the United States.
23
      4. Title 8 Code of Federal Regulations, section 214.2(h)(4)(iii)(A) requires a specialty
24
         occupation to meet one of the following criteria:
25

26   COMPLAINT                                        Michael E Piston (P34568)
                                                      Attorney for the Plaintiff
                                                      Immigration Law Office of Los Angeles (Manhattan Office)
27                                                    225 Broadway, Ste 307
                                                      New York, NY 10007
28                                                    646-845-9895
                                                      michae@immigrationhelpla.com


                                                -2-
           Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 3 of 20




 1       (1) A baccalaureate or higher degree or its equivalent is normally the minimum
         requirement for entry into the particular position;
 2

 3
         (2) The degree requirement is common to the industry in parallel positions among similar
         organizations or, in the alternative, an employer may show that its particular position is
 4       so complex or unique that it can be performed only by an individual with a degree;

 5       (3) The employer normally requires a degree or its equivalent for the position; or
 6
         ( 4) The nature of the specific duties is so specialized and complex that know ledge
 7       required to perform the duties is usually associated with the attainment of a baccalaureate
         or higher degree.
 8
      5. The key issue in this case is whether the USCIS’ determination that the job of
 9

10       Programmer Analyst in which HCL America, Inc. wishes to continue to employ Mr.

11       Thalacheeru meets the definition of a "specialty occupation" as set forth in 8 U. S. C.
12
         §1184(i) and its implementing regulations.
13
      6. Vekataswara Prasa Thalacheeru now brings this action under the Administrative
14
         Procedure Act to hold unlawful and set aside the United States Citizenship and
15

16       Immigration Services’ Decision denying HCL America, Inc.’s petition to classify him as

17       an H-1B (specialty occupation) nonimmigrant and to extend his status.
18
      7. As will be shown, the agency’s decision was replete with embarrassing errors, the
19
         biggest, but by no means only, of which is that it didn’t even consider the correct section
20
         of the Occupational Outlook Handbook in finding that the job offered him didn’t
21

22       normally require a specialized degree.

23    8. Accordingly, the decision should be held unlawful and set aside. 5 U.S.C. § 706(2).
24
                           STATEMENT OF UNDISPUTED FACTS
25

26

27
     COMPLAINT                                       Michael E Piston (P34568)
                                                     Attorney for the Plaintiff
                                                     Immigration Law Office of Los Angeles (Manhattan Office)
                                                                                                                -
                                                     225 Broadway, Ste 307
                                                     New York, NY 10007
28                                                   646-845-9895
                                                     michae@immigrationhelpla.com


                                               -3-
                Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 4 of 20




 1         9. On December 11, 2019, HCL America, Inc (HCL) filed a Petition for a Nonimmigrant

 2            Worker (Form I-129), with U.S. Citizenship and Immigration Services (USCIS),
 3
              seeking to classify Vekataswara Prasa Thalacheeru as a temporary worker in a specialty
 4
              occupation (H-1B) under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality
 5
              Act (INA).
 6

 7         10. It sought to amend the prior petition it had successfully filed on Mr. Thalacheeru’s behalf

 8            and requested that USCIS extend his stay. Decision1 at 1.
 9
           11. HCL stated on the Form I-129 that it was an information technology and engineering
10
              services firm with 12,858 employees. Id.
11
           12. It sought to employ Mr. Thalacheeru as a Programmer Analyst from December 12,
12

13            2019 to November 3, 2022. Id.

14         13. USCIS issued a Request for Evidence (RFE) on December 20, 2019. Id.
15
           14. On March 11, 2020, HCL submitted a response. Id.
16
           15. On April 20, 2020, the USCIS issued a decision (the Decision) denying the petition on
17
              the grounds that HCL supposedly had not offered Mr. Thalacheeru a job in a specialty
18

19            occupation. Id. at 5.

20         16. Among other things, the USCIS found that the job HCL offered Mr. Thalacheeru did not
21
              qualify as a specialty occupation under 8 C.F.R. § 214.2(h)(4)(iii)(A)(1). Id.
22

23

24   1
         Attached as Exhibit A.
25

26       COMPLAINT                                         Michael E Piston (P34568)
                                                           Attorney for the Plaintiff
                                                           Immigration Law Office of Los Angeles (Manhattan Office)
27                                                         225 Broadway, Ste 307
                                                           New York, NY 10007
28                                                         646-845-9895
                                                           michae@immigrationhelpla.com


                                                     -4-
                 Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 5 of 20




 1         17. Accordingly it also denied Mr. Thalacheeru’s application for extension of stay. 2nd

 2             Decision2 at 1. This action ensured.
 3

 4
                          THE COURT HAS SUBJECT JURISDICTION OVER THIS MATTER.
 5
           18. Being a civil action against the United States arising under the Immigration and Nationality
 6

 7             Act, 8 U.S.C. § 1101, et. seq., and the Administrative Procedure Act, 5 U.S.C. § 701, et.

 8             seq., both laws of the United States, original jurisdiction over this matter is vested in this
 9
               Court by 28 U.S.C. § 1331.
10

11

12                        THE PLAINTIFF HAS STANDING TO BRING THIS ACTION
13
           19. As the D.C. Circuit Court of Appeals said in finding that the beneficiary of a labor
14
               certification filed by a potential employer had standing to seek judicial review under the
15
               Administrative Procedure Act (APA) of its denial, even though the prospective employer
16

17             was not a party to the action:

18
               neither the statute's text, structure, nor legislative history supplies the requisite "clear and
19             convincing evidence" of a preclusive purpose. Abbott Labs. v. Gardner, 387 U.S. 136, 141,
               18 L. Ed. 2d 681, 87 S. Ct. 1507 (1967); see also Shook v. District of Columbia Fin.
20             Responsibility & Management Assistance Auth., 328 U.S. App. D.C. 74, 132 F.3d 775,
               778-79 (D.C. Cir. 1998). Unlike in Block v. Community Nutrition Inst., 467 U.S. 340, 348,
21
               81 L. Ed. 2d 270, 104 S. Ct. 2450 (1984), for example, where the statute itself set forth a
22             regulatory regime that omitted mention of certain parties, giving rise to an inference that
               those parties were precluded from litigating in court, see Block, 467 U.S. at 349, there is
23             no indication here that Congress itself considered the mechanism by which the Secretary
24   2
         Attached as Exhibit B.
25

26        COMPLAINT                                          Michael E Piston (P34568)
                                                             Attorney for the Plaintiff
                                                             Immigration Law Office of Los Angeles (Manhattan Office)
27                                                           225 Broadway, Ste 307
                                                             New York, NY 10007
28                                                           646-845-9895
                                                             michae@immigrationhelpla.com


                                                       -5-
            Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 6 of 20




 1       of Labor would make labor certification decisions, or how (and at the request of whom)
         such decisions would be reviewable in the federal courts. And while the legislative history
 2       indicates that Congress intended to restrict further the admission of alien workers when it
 3
         amended the statute in 1965, see S. REP. No. 748, 89th Cong., 1st Sess. (1965), reprinted
         in 1965 U.S. CODE CONG. & ADMIN. NEWS 3328, 3333, that does not speak to the
 4       question whether the class of aliens deserving of admission under the statute
         have standing to challenge in court the Secretary's decision to the contrary. The regulatory
 5       regime is completely a creation of the Labor Department's regulations, and under the
         Administrative Procedure Act, it is only statutes, not agency regulations, that can preclude
 6
         otherwise available judicial review. See 5 U.S.C. § 701(a)(1); Gladysz, 595 F. Supp. at 53-
 7       54. In light of the presumption of judicial review, see McNary v. Haitian Refugee Ctr., Inc.,
         498 U.S. 479, 496 (1991); Bowen v. Michigan Academy of Family Physicians, 476 U.S.
 8       667, 670 (1986), we cannot conclude (despite our suspicions) that Congress intended to
         preclude the alien from challenging labor certification denials without the alien's
 9
         employer. See Block, 467 U.S. at 351 (holding that, where substantial doubt about
10       congressional intent exists, the general presumption favoring judicial review is
         controlling).
11
         Ramirez v. Reich, 156 F.3d 1273, 1276 (1998)
12

13    20. Here likewise neither the INA’s text, structure nor legislative history supplies the requisite

14       “clear and convincing purpose” of an intent to preclude the beneficiary of a nonimmigrant
15
         visa petition from seeking judicial review of a denial.
16
      21. Accordingly, here as in Ramirez, there is no basis for concluding that Congress intended
17
         to preclude the beneficiary of       an application for immigration benefits filed by his
18

19       prospective employer from seeking judicial review of a denial of the same without said

20       employer.
21
      22. Therefore the plaintiff has standing to bring this action even without his prospective
22
         employer as a party.
23

24
                     PLAINTIFF HAS NO ADMINISTRATIVE REMEDIES TO EXHAUST
25

26   COMPLAINT                                         Michael E Piston (P34568)
                                                       Attorney for the Plaintiff
                                                       Immigration Law Office of Los Angeles (Manhattan Office)
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michae@immigrationhelpla.com


                                                 -6-
            Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 7 of 20




 1     23. The beneficiary has no right to administratively appeal USCIS denial of his employer’s

 2        petition to classify him as an H-1B nonimmigrant, 8 C.F.R. §214.2(h)(10)(ii)(2018), nor
 3
          the denial of his application for extension of stay. Id. Therefore he cannot be said to have
 4
          failed to exhaust his administrative remedies, because he has none.
 5

 6
                      THE DECISION IS UNLAWFUL AND SHOULD BE SET ASIDE
 7

 8     24. 5 U.S.C. § 706 provides in material part that:
 9

10                    To the extent necessary to decision and when presented, the reviewing court
                      shall decide all relevant questions of law, interpret constitutional and statutory
11                    provisions, and determine the meaning or applicability of the terms of
                      an agency action. The reviewing court shall—
12

13                    …
14                    (2) hold unlawful and set aside agency action, findings, and conclusions found
                      to be—
15
                      (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
16                    accordance with law;

17     25. Inasmuch as the instant decision was not in accordance with law, and/or arbitrary,
18
          capricious and/or an abuse of discretion, this Court should find it unlawful and set is
19
          aside.
20
                                                   COUNT 1
21

22   THE DECISION WAS ARBITRARY BECAUSE THE USCIS DID NOT EXAMINE
     THE RELEVANT FACTS AND DATA IN CONCLUDING THAT THE POSITION
23
     HCL OFFERED TO MR. THALACHEERU DID NOT MEET THE
24   REQUIREMENTS OF 8 CFR 214.2(h)(iii)(4)(A)(1)
25

26    COMPLAINT                                        Michael E Piston (P34568)
                                                       Attorney for the Plaintiff
                                                       Immigration Law Office of Los Angeles (Manhattan Office)
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michae@immigrationhelpla.com


                                                 -7-
            Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 8 of 20




 1    26. 5 U.S.C. § 706 provides in relevant part that:

 2       To the extent necessary to decision and when presented, the reviewing court shall decide
         all relevant questions of law, interpret constitutional and statutory provisions, and
 3
         determine the meaning or applicability of the terms of an agency action. The reviewing
 4       court shall—
         …
 5       (2)hold unlawful and set aside agency action, findings, and conclusions found to be—
         (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
 6

 7    27. To keep its decision from being found arbitrary “an agency must have only

 8       ‘"’examine[ed]'” the relevant factors and data and articulate[d] a “'rational connection'”
 9
         between the record and [its] decision.’" Taylor Made Software, Inc. v. Cuccinelli, 2020
10
         U.S. Dist. LEXIS 58609, *7, first quoting AT&T, Inc. v. FCC, 886 F.3d 1236, 1245 (D.C.
11
         Cir. 2018) (then quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto.
12

13       Ins. Co., 463 U.S. 29, 43 (1983); and finally quoting Burlington Truck Lines v. United

14       States, 371 U.S. 156, 168 (1962)).
15    28. Unfortunately, the Decision here fails even this forgiving test. It didn’t even examine the
16
         relevant facts and data, much less articulate a rational connection between the record and
17
         its conclusion.
18

19

20    A. THE DECISION FAILED TO REVIEW THE CORRECT SECTION OF THE
         OOH IN CONCLUDING THAT THE JOB OFFERED DID NOT REQUIRE A
21       DEGREE IN A SPECIFIC SPECIALTY
22
      29. 8 C.F.R. § 214.2(h)(4)(iii) provides the following
23
         Criteria for H-1B petitions involving a specialty occupation.
24       (A) Standards for specialty occupation position. To qualify as a specialty occupation, the
         position must meet one of the following criteria:
25

26   COMPLAINT                                        Michael E Piston (P34568)
                                                      Attorney for the Plaintiff
                                                      Immigration Law Office of Los Angeles (Manhattan Office)
27                                                    225 Broadway, Ste 307
                                                      New York, NY 10007
28                                                    646-845-9895
                                                      michae@immigrationhelpla.com


                                                -8-
               Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 9 of 20




 1           (1) A baccalaureate or higher degree or its equivalent is normally the minimum
             requirement for entry into the particular position;
 2           (2) The degree requirement is common to the industry in parallel positions among similar
 3
             organizations or, in the alternative, an employer may show that its particular position is
             so complex or unique that it can be performed only by an individual with a degree;
 4           (3) The employer normally requires a degree or its equivalent for the position; or
             (4) The nature of the specific duties are so specialized and complex that knowledge
 5           required to perform the duties is usually associated with the attainment of a baccalaureate
             or higher degree.
 6

 7        30. The USCIS concluded that the job which HCL offered Mr. Thalacheeru didn’t meet 8

 8           C.F.R. §214.2(h)(5)(iii)(A)(1) (“CRITERION 1”)). Decision at 5.
 9
          31. But it came to this conclusion after reviewing only the section of the Occupational
10
             Outlook Handbook (OOH) pertaining to the occupation of Computer Programmers. Id. at
11
             4-5.3 Regrettably, that was the wrong section.
12

13        32. The job offered Mr. Thalacheeru was that of a Programmer Analyst. Decision at 1, 3.

14        33. The OOH classifies Programmer Analyst as a form of Computer Systems Analyst.4
15
          34. Therefore, given the fact “USCIS recognizes the Occupational Outlook Handbook
16
             (OOH), a publication of the U.S. Department of Labor (DOL), as an authoritative source
17
             on the duties and educational requirements of the wide variety of occupations that it
18

19
     3
       The Decision subsequently reviewed the O*Net discussion of Computer Programmers, but
20
     found it was “not probative of the proffered position qualifying as a specialty occupation.” Id.
21   at 6.

22
     4
      OOH (Computer Systems Analysts/Computer What Systems Analysts Do / Duties),
23   https://www.bls.gov/ooh/computer-and-information-technology/computer-systems-
     analysts.htm#tab-2 (last accessed 5/3/2020)
24

25

26       COMPLAINT                                       Michael E Piston (P34568)
                                                         Attorney for the Plaintiff
                                                         Immigration Law Office of Los Angeles (Manhattan Office)
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michae@immigrationhelpla.com


                                                   -9-
                Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 10 of 20




 1            addresses”, Decision at 4, the facts and data relevant to the education needed to be a

 2            Programmer Analyst were to be found in the OOH’s discussion of Computer Systems
 3
              Analysts.5
 4
           35. Unlike Computer Programmers, the OOH indicates that for Computer Systems Analysts
 5
              “a bachelor's degree in computer or information science is ‘common’, although not
 6

 7            always a requirement (which) seems to support, rather than disprove, the proposition that

 8            ‘[a] baccalaureate or higher degree [in a specific specialty] or its equivalent
 9
              is normally the minimum requirement for entry into the particular position.’ 8 C.F.R. §
10
              214.2(h)(4)(iii)(A)(1) (emphasis added)” Taylor Made Software, Inc. v. Cuccinelli, 2020
11
              U.S. Dist. LEXIS 58609, *13 (D.C.D.C.) (holding that a USCIS decision that a computer
12

13            systems analyst is not a specialty occupation because the OOH supposedly did not hold

14            that the job normally required a specialized degree was “not a rational treatment of the
15
              language in the OOH.”). Id. at *17.
16

     5
17       The Decision considered the job a Computer Programmer because the Labor Condition
           Application submitted by HCL was for a Computer Programmer. Decision at 4. However,
18
           this is because the Standard Occupation Classification, which is the source the Department
19         of Labor requires to be used for classifying a job on a Labor Condition Application (LCA),
           Form ETA 9035, Section B, Box 3, online at
20         https://www.foreignlaborcert.doleta.gov/pdf/ETA_Form_9035.pdf (last accessed 5/2/2020),
           classifies Programmer Analyst as another name for Computer Programmer. Summary
21
           Report for Computer Programmer, 15-1131, online at
22         https://www.onetonline.org/link/summary/15-1131.00 (last accessed 5/2/2020). The O*Net
           does not consider it an alternative title for Computer Systems Analyst. Summary Report for
23         Computer Systems Analyst 15-1121.00. Therefore the petitioner was required by DOL’s
           form to classify the job under the title of “Computer Programmer” on the LCA even though
24
           it was actually a Programmer Analyst, which is, per the OOH, a kind of Computer Systems
25         Analyst.

26       COMPLAINT                                        Michael E Piston (P34568)
                                                          Attorney for the Plaintiff
                                                          Immigration Law Office of Los Angeles (Manhattan Office)
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michae@immigrationhelpla.com


                                                     - 10 -
           Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 11 of 20




 1    36. By failing to even mention, much less consider, the entire (and only) OOH discussion

 2       related to the job offered, the Decision certainly failed to examine all of the relevant
 3
         factors and data.
 4

 5

 6

 7    B. ALTERNATIVELY, THE DECISION FAILED TO CONSIDER THE FACT
         THAT MOST COMPUTER PROGRAMMERS HAVE SPECIALIZED DEGREES
 8
      37. But even if the Decision was correct in looking to the OOH’s discussion of Computer
 9

10       Programmers to determine what education was required to be a Programmer Analyst, it

11       still failed to consider the relevant data and facts in the OOH.
12
      38. While the Decision did mention that most Computer Programmers have a bachelor’s
13
         degree in Computer Science or related subject, it did not consider this fact at any point in
14
         its analysis. Decision at 5.
15

16    39. That a document (or a fact) is merely mentioned by an agency does not show it

17       considered it. Oceana, Inc. v. Ross, 290 F. Supp. 3d 73, 80 (D.D.C. 2018).
18
      40. The significance of this oversight is amply illustrated by the fact that the courts have
19
         repeatedly vacated USCIS decisions ruling that even though most of the incumbents held
20
         a specialized degree, the job still did not qualify as a specialty occupation. See, e.g., Next
21

22       Generation Tech., Inc. v. Johnson, 328 F. Supp. 3d 252, 267-268 (S.D.N.Y. 2017)

23       (because "[m]ost computer programmers have a bachelor's degree in computer science or
24       a related subject ...the Occupational Outlook Handbook arguably demonstrates that a
25

26   COMPLAINT                                       Michael E Piston (P34568)
                                                     Attorney for the Plaintiff
                                                     Immigration Law Office of Los Angeles (Manhattan Office)
27                                                   225 Broadway, Ste 307
                                                     New York, NY 10007
28                                                   646-845-9895
                                                     michae@immigrationhelpla.com


                                                - 11 -
               Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 12 of 20




 1           bachelor's degree or higher in a specific specialty is 'normal[ly]' the minimum

 2           requirement for entry into the position.") (alteration in original), Xiaotong Liu v. Baran,
 3
             No. 18-cv-376, 2018 U.S. Dist. LEXIS 222796 at *5, 2018 WL 7348851 (C.D. Cal. Dec.
 4
             21, 2018). (due to "OOH language indicating that 'most' positions require a four-year
 5
             bachelor's degree (therefore) the record establishes that the position normally requires a
 6

 7           bachelor's degree or higher."), 3Q Digital, Inc., 2020 U.S. Dist. LEXIS 39558, 2020 WL

 8           1079068, at *3 (Where the OOH provided that "most" positions require a degree, but
 9
             "some" do not, "the agency appears to have substituted the word 'always' for the word
10
             'normally.' This is a misinterpretation and misapplication of the law, and [one that]
11
             effectively hold[s] the plaintiff to a higher standard than that which is set by the
12

13           regulation . . ."). See also Taylor Made Software at *14 (finding that the fact that most

14           Computer Systems Analysts have a degree in computer science to be “relevant” in
15
             determining whether the job offered meets CRITERION 1).6
16
          41. The USCIS’ failure to consider (as opposed to merely mention) the fact that most
17
             computer programmers have a specialized degree constitutes a glaring failure to examine
18

19           the relevant factors and data.

20
     6
21     As will be discussed below, “normally” means “in most situations or cases”. Thus a finding
     that “most” members of a particular occupation have a particular degree(s) means that they
22
     “normally” do. None of immediately foregoing cases however appear to have been enlightened
23   by this fact, which make their vacation of USCIS decisions concluding that a job in which
     “most” of the incumbents have a specialized degree do not satisfy the requirements of
24
     CRITERION 1 all the more significant.
25

26       COMPLAINT                                       Michael E Piston (P34568)
                                                         Attorney for the Plaintiff
                                                         Immigration Law Office of Los Angeles (Manhattan Office)
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michae@immigrationhelpla.com


                                                    - 12 -
               Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 13 of 20




 1

 2

 3

 4

 5        C. THE DECISION FAILED TO EVEN MENTION, MUCH LESS CONSIDER,
             THAT THE OOH PROVIDES THAT COMPUTER PROGRAMMERS
 6
             NORMALLY HAVE SPECIALIZED DEGREES
 7

 8        42. But even more significant than the agency’s already remarkable failure to consider the
 9
             fact that most computer programmers have specialized degrees is its failure to even
10
             mention, much less consider, the natural implication of that fact – that computer
11
             programmers normally hold such degrees. In fact, there is no indication that the USCIS
12

13           was even aware of it.

14        43. It is “’the elementary rule of statutory interpretation7’” that a word is understood by
15
             its common meaning” Agnew v. Gov't of the D.C., 920 F.3d 49, 57 (D.C. Cir. 2019),
16

17

18

19

20

21

22

23   7
      “We look to general rules of statutory construction to interpret and analyze the pertinent
24   regulations”, Matter of H-N, 22 I. & N. Dec. 1039, 1041 (B.I.A. October 13, 1999).

25

26       COMPLAINT                                       Michael E Piston (P34568)
                                                         Attorney for the Plaintiff
                                                         Immigration Law Office of Los Angeles (Manhattan Office)
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michae@immigrationhelpla.com


                                                    - 13 -
               Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 14 of 20




 1           quoting United States v. Bronstein, 849 F.3d 1101, 1108 (D.C. Cir. 2017). An ordinary

 2           meaning of “normally”8 is “in most situations or cases”.9
 3
          44. Since most computer programmers have a bachelor’s degree in computer science or a
 4
             related subject, in follows that they have them “in most situations or cases”, or
 5
             “normally”. The fact that computer programmers normally have a bachelor’s degree in
 6

 7           computer science or a related subject is strong evidence that the job normally requires

 8           such a degree, and so satisfies the requirements of CRITERION 1.
 9
          45. The agency’s failure to even mention, much less consider, this fact makes its decision all
10
             the more arbitrary, even if the agency was looking at the right part of the OOH after all.
11
          46. Accordingly, inasmuch as the Decision did not examine the relevant facts and data
12

13           contained in the OOH, it was arbitrary and so should be held unlawful and set aside.

14                                                COUNT 2
15

16

17

18   8
      “When a statute does not define a term, the Court typically “give[s] the phrase its ordinary
19   meaning.” FCC v. AT&T Inc., 562 U.S. 397, 403 (2011), Johnson v. United States, 559 U.S. 133,
     138,(2010) (looking to popular dictionaries for a word’s ordinary meaning).
20
     9
21
      Macmillan.com Online Dictionary, Normally, online at
     https://www.macmillandictionary.com/us/dictionary/american/normally (last accessed 5/3/2020).
22   This is a source frequently relied upon by the courts for the ordinary meaning of terms. See, e.g.,
     G. v. Fay Sch., 931 F.3d 1, 10 (1st Cir. 2019); Beasley v. Wells Fargo Bank, N.A., 744 F. App'x
23   906, 914 n.6 (6th Cir. 2018), United States ex rel. Garbe v. Kmart Corp., 824 F.3d 632, 643 (7th
     Cir. 2016), Pueblo of Jemez v. United States, 790 F.3d 1143, 1148 n.5 (10th Cir. 2015).
24

25

26       COMPLAINT                                      Michael E Piston (P34568)
                                                        Attorney for the Plaintiff
                                                        Immigration Law Office of Los Angeles (Manhattan Office)
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michae@immigrationhelpla.com


                                                   - 14 -
                Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 15 of 20




 1   THE DECISION FAILED TO ARTICULATE A RATIONAL CONNECTION
     BETWEEN THE RECORD AND ITS CONCLUSION THAT THE JOB OF COMPUTER
 2   PROGRAMMER DOES NOT NORMALLY REQUIRE A SPECIALIZED DEGREE
 3
           47. Again, even if the Decision was correct in looking to the OOH’s discussion of Computer
 4
               Programmers, rather than Programmer Analysts, to learn what education was required to
 5
               be a Programmer Analyst, it still should be held unlawful and set aside because it failed
 6

 7             to articulate a rational connection between the record and its conclusion that the job of

 8             computer programmer does not normally require a specialized degree.
 9
           48. The sole bases for the Decision’s conclusion that “the position you offered to the
10
               beneficiary does not meet this10 CRITERION was that ‘the OOH does not state that at
11
               least a bachelor's degree or its equivalent in a specific specialty is normally the minimum
12

13             required for entry into the occupation”” and the totally irrelevant observation that

14             “employers value computer programmers who have experience”. Decision at 5.
15

16         A. THE MERE FACT THAT THE OOH DOES NOT EXPRESSLY STATE THAT
              “AT LEAST A BACHELOR'S DEGREE OR ITS EQUIVALENT IN A
17
              SPECIFIC SPECIALTY IS NORMALLY THE MINIMUM REQUIRED FOR
18            ENTRY INTO THE OCCUPATION” IS NOT A RATIONAL REASON FOR
              CONCLUDING THAT THE JOB OFFERED DOES NOT MEET THE
19
              REQUIREMENTS OF CRITERION 1
20
           49. Aside from the trivial, and completely irrelevant, observation that “employers value
21

22             computer programmers who have experience”, easily dismissed below, the Decision

23

24   10
          8 C.F.R. § 214.2(h)(4)(iii)(A)(1).
25

26        COMPLAINT                                       Michael E Piston (P34568)
                                                          Attorney for the Plaintiff
                                                          Immigration Law Office of Los Angeles (Manhattan Office)
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michae@immigrationhelpla.com


                                                     - 15 -
                Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 16 of 20




 1            offers no basis for concluding that the requirements of CRITERION 1 were not met by

 2            the proffered job other than the mere fact that the phrase “at least a bachelor's degree or
 3
              its equivalent in a specific specialty is normally the minimum required for entry into the
 4
              occupation”. Id.
 5
           50. As shown above, the USCIS wasn’t even looking at the correct portion of the OOH when
 6

 7            it came to this conclusion, but even if it were, the record has no rational connection to the

 8            finding that the job offered the beneficiary fails to meet the standards of CRITERION 1.
 9
           51. The first reason why there is no rational connection here is the simple fact that this
10
              statement does not appear anywhere in the OOH. One knows this because a google
11
              search of the entire bls.gov website, of which OOH is a portion, does not reveal this
12

13            phrase anywhere.11 Therefore if the USCIS assertion here is correct, no job mentioned in

14            the OOH satisfies CRITERION 1.
15
           52. But even if the decision said (which it did not) that the job offered does not satisfy the
16
              requirements of CRITERION 1 because the OOH did not state this phrase “or its
17
              equivalent”, there still would not be a rational connection between the conclusion and
18

19            the record because that assertion would not allow for the possibility that the OOH

20            contains facts from which it could be reasonably inferred that the Computer Programmer
21

22   11
        The Court can confirm this by entering the following into the google search engine:
23   site:bls.gov "at least a bachelor's degree or its equivalent in a specific specialty is normally the
     minimum required for entry into the occupation". This search, undertaken on 5/3/2020, brought a
24
     response of “No results found”.
25

26        COMPLAINT                                        Michael E Piston (P34568)
                                                           Attorney for the Plaintiff
                                                           Immigration Law Office of Los Angeles (Manhattan Office)
27                                                         225 Broadway, Ste 307
                                                           New York, NY 10007
28                                                         646-845-9895
                                                           michae@immigrationhelpla.com


                                                      - 16 -
           Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 17 of 20




 1       occupation normally requires a specialized degree, even if it does not say so outright or in

 2       so many words.
 3
      53. In fact, as demonstrated above, both the fact that most computer programmers have
 4
         specialized degrees, nor its natural corollary, that it is normal for computer programmers
 5
         to hold such a degree, are at the very least substantial evidence that the job offered
 6

 7       normally requires a specialized degree.

 8    54. The Decision’s disregard of these important facts merely because the OOH did not spell
 9
         out exactly, or, giving the agency the benefit of the doubt, in so many words, that “at
10
         least a bachelor's degree or its equivalent in a specific specialty is normally the minimum
11
         required for entry into the occupation” was irrational.
12

13    55. As has been shown above, the OOH contains substantial evidence that even the job of

14       Computer Programmer (much less that of Programmer Analyst) requires a specialized
15
         degree because not only do most computer programmers have such degrees but, because,
16
         in fact, computer programmers normally hold them.
17
      56. Numerous courts have held that the mere fact that most incumbents of a position held
18

19       specialized degrees was sufficient to vacate USCIS decisions holding that such jobs

20       didn’t normally require a specialized degree.
21
      57. The fact that such a degree is “normally” held by computer programmers provides even a
22
         more compelling case for the denial to be vacated.
23
      58. Therefore the USCIS’ refusal to consider anything but a conclusory assertion that the job
24

25       normally requires a specialized degree as evidence that it satisfies the requirements for

26   COMPLAINT                                      Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
                                                    Immigration Law Office of Los Angeles (Manhattan Office)
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michae@immigrationhelpla.com


                                               - 17 -
            Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 18 of 20




 1        being considered a specialized occupation under CRITERION 1 is conspicuously

 2        arbitrary.
 3

 4

 5
       B. THERE IS NO RATIONAL CONNECTION BETWEEN THE FACT THAT
 6
          EMPLOYERS VALUE COMPUTER PROGRAMMERS WHO HAVE
 7        EXPERIENCE AND THE CONCLUSION THAT THE JOB OFFERED DOESN’T
          MEET THE REQUIREMENTS OF CRITERION 1
 8
       59. The Decision’s bland assertion that the job offered doesn’t meet the requirement of
 9

10        CRITERION 1 (even in part) because “employers value computer programmers who

11        have experience, which can be obtained through internships” is obtuse.
12
       60. A university can value professors who have experience in their chosen field, which could
13
          have been gained in an internship or otherwise. That has no rational connection to
14
          whether being a professor requires a degree. Neither is it rationally connected to whether
15

16        being a programmer does.

17     61. It is hard to understand how the agency could have considered the nearly universal truism
18
          that employers value employees with experience, equally valid for those employing
19
          garbage collectors and nuclear physicists, in any way rationally connected to whether the
20
          job offered normally requires a specialized degree.
21

22                                              COUNT 3

23   IT WAS ARBITRARY FOR THE USCIS TO CONSIDER IRRELEVANT FACTORS IN
     ITS DECISION
24

25

26    COMPLAINT                                     Michael E Piston (P34568)
                                                    Attorney for the Plaintiff
                                                    Immigration Law Office of Los Angeles (Manhattan Office)
27                                                  225 Broadway, Ste 307
                                                    New York, NY 10007
28                                                  646-845-9895
                                                    michae@immigrationhelpla.com


                                               - 18 -
            Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 19 of 20




 1     62. An agency’s decision which is based upon an irrelevant factor is arbitrary. North Carolina

 2        v. EPA, 382 U.S. App. D.C. 167, 201, 531 F.3d 896, 930 (2008)

 3     63. Given that it was one of only two bases for concluding that the job offered Mr.
 4
          Thalacheeru did not meet the requirement of CRITERION 1, it is apparent that the
 5
          irrelevant (and in fact trivial) factor that employers value experience was considered and
 6

 7
          given significant weight by USCIS, and for it to do so was arbitrary.

 8     64. It is even more apparent that the USCIS’ consideration of the educational requirements

 9        for computer programmers in the OOH were given very significant weight indeed. But
10
          these were entirely irrelevant inasmuch as the OOH classified the job offered Mr.
11
          Thalucheeru as a computer systems analyst. Therefore what the OOH had to say about
12
          computer programmers was irrelevant as well.
13

14     65. Inasmuch as the Decision gave significant weight to two completely irrelevant factors, it

15        should be held unlawful and set aside as arbitrary.
16

17
                                                COUNT 4
18
     INASMUCH AS THE DENIAL OF HCL’S PETITION WAS ABITRARY SO TOO WAS
19
     THE DENIAL OF MR. THALUCHEERU’S APPLICATION FOR EXTENSION OF HIS
20   H-1B STATUS

21
       66. The sole grounds for the denial of Mr. Thalucheeru’s extension of his H-1B status was
22

23        the arbitrary denial of HCL’s petition upon his behalf. Therefore it too should be held

24        unlawful and set aside.
25

26    COMPLAINT                                      Michael E Piston (P34568)
                                                     Attorney for the Plaintiff
                                                     Immigration Law Office of Los Angeles (Manhattan Office)
27                                                   225 Broadway, Ste 307
                                                     New York, NY 10007
28                                                   646-845-9895
                                                     michae@immigrationhelpla.com


                                                - 19 -
              Case 1:20-cv-01187-EGS Document 1 Filed 05/06/20 Page 20 of 20




 1

 2

 3
                                             CONCLUSION
 4
            Both the Decisions complained of in this action were arbitrary and so should be held
 5
     unlawful and set aside. Further, inasmuch as the USCIS’ arbitrary and Decisions have
 6

 7   unreasonably delayed a proper adjudication in this matter, the agency should be compelled to

 8   render a new decision in both matters within no more than thirty (30) days of the date of this
 9
     Court’s Order.
10

11
            Respectfully Submitted this 6th day of May, 2020
12

13

14   s/Michael E. Piston
     Michael E. Piston (MI 002)
15
     Senior Attorney
16   Immigration Law Offices of Los Angeles, P.C.
     Manhattan Office
17   225 Broadway Suite 307
     New York, NY 10007
18
     646/845-9895
19   Fax: 206-770-6350
     michael@immigrationhelpla.com
20

21

22

23

24

25

26     COMPLAINT                                       Michael E Piston (P34568)
                                                       Attorney for the Plaintiff
                                                       Immigration Law Office of Los Angeles (Manhattan Office)
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michae@immigrationhelpla.com


                                                  - 20 -
